 Case 3:20-cv-02747-B-BT Document 19 Filed 03/26/21              Page 1 of 1 PageID 670

                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MAX D. ELIASON, et al.,                       §
                                              §
       Plaintiffs,                            §
                                              §
v.                                            §
                                              §          No. 3:20-cv-2747-B-BT
THE CORPORATION OF THE                        §
PRESIDENT OF THE CHURCH OF                    §
JESUS CHRIST OF LATTER-DAY                    §
SAINTS, et al.,                               §
                                              §
       Defendants.                            §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated March 10, 2021. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.



       SO ORDERED this 26th day of March, 2021.



                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE




                                              1
